Citation Nr: 0823081	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-10 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right eye disability, 
to include partial blindness. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel

INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas in which service connection for a right eye 
condition was denied.

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified before the undersigned Veterans Law 
Judge that he sustained injury to his head during active 
service.  He believed he must have been in a fight.  He was 
hospitalized overnight but has no memory of what happened to 
him.  He recalled being given ointment and drops to put in 
his eye, but required no further treatment.  He testified 
that later, at discharge from active service, the examining 
physician told him he had been stabbed in the eye.

VA treatment records reflect current diagnoses of refractive 
error, mild cataracts, and show that the veteran has been 
prescribed eye drops for a condition involving dry eyes.

The veteran's reports of physical examination and history at 
entrance into active service document no findings of any 
abnormality, defect, or diagnosis concerning the eyes or 
head.  A report of medical examination conducted during 
active service reflects findings of slightly defective vision 
in the right eye; however, the nature of this defect was not 
explained and glasses were not prescribed.  At discharge from 
active service, his report of medical examination shows 
findings of a small, well-healed suture line on the left 
forehead.

The veteran is competent to report that he incurred an injury 
to his right eye, and that he has experienced symptoms of 
visual defect since his discharge from active service to the 
present.  Given the evidence of current disability and 
inservice occurrence of some defect involving the veteran's 
vision with residuals of a suture, VA examination should be 
conducted to determine the nature, extent and etiology of the 
currently manifested visual and/or eye disability.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified VA , and 
private, if any, medical treatment 
records are obtained. Document negative 
responses, and inform the veteran so that 
he may make attempts to procure the 
records on his own.

2.  Obtain any additional service medical 
records, including any and all hospital 
records under the veteran's name and 
identification number for any base 
hospitals associated with Reihn-Main Air 
Force Base.

Request assistance from the service 
department if necessary and document any 
negative responses.  Inform the veteran 
so that he may make attempts to procure 
the records on his own.

3. Schedule the veteran for medical 
examination by an appropriate medical 
professional to determine the nature, 
extent, and etiology of his claimed right 
eye condition.  All indicated tests and 
studies should be performed. The claims 
folder, a copy of this remand, and a copy 
of the June 2008 hearing must be provided 
to the examiner in conjunction with the 
examination.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any diagnosed right eye 
condition is the result of the veteran's 
active service or any incident therein.

All opinions expressed must be supported 
by complete rationale.

4. After undertaking any other 
development deemed essential, 
readjudicate the veteran's claim for 
service connection for a right eye 
condition, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for a 
scheduled VA examination could result in the denial of his 
claim. 38 C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991). The Board intimates no opinion as 
to the ultimate outcome of this case.






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




